Citation Nr: 1037181	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  05-32 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  What evaluation is warranted for posttraumatic stress 
disorder (PTSD) from November 5, 2001?

2.  Entitlement to service connection for polyarthritis, to 
include secondary to Agent Orange exposure.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease, to include secondary to Agent Orange exposure.  

4.  Entitlement to service connection for coronary artery 
disease, to include secondary to PTSD and/or Agent Orange 
exposure.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran had active duty service from January 1969 to December 
1974.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision by the Des Moines, 
Iowa, Regional Office (RO) of the Department of Veterans Affairs; 
and an April 2006 rating decision by the RO in Atlanta, Georgia.

In November 2008, the Veteran testified at a Board hearing before 
the undersigned Veterans Law Judge at the Atlanta RO.  A copy of 
the transcript is of record.  

In April 2009, the Board denied a rating in excess of 30 percent 
for PTSD for the term since November 5, 2001.  The Veteran 
subsequently appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  The April 2009 Board 
decision also remanded the issues of entitlement to service 
connection for polyarthritis, chronic obstructive pulmonary 
disease, and coronary artery disease, for additional development.  

In October 2009, the parties filed a Joint Motion for Partial 
Remand.  The parties agreed that remand was warranted to allow 
the Board to provide a more complete statement of reasons and 
bases.  The joint motion indicated that the claims that were 
remanded were not before the Court for review and should not be 
disturbed.  An October 2009 Order granted the motion for remand.

Regarding the previously remanded claim of entitlement to service 
connection for coronary artery disease, on October 13, 2009, in 
accordance with authority provided in 38 U.S.C. § 1116, the 
Secretary of Veterans Affairs announced his decision to establish 
presumptions of service connection, based upon exposure to 
herbicides within the Republic of Vietnam during the Vietnam era, 
for three new conditions: ischemic heart disease, Parkinson's 
disease, and B cell leukemias.  

On November 20, 2009, the Secretary of Veterans Affairs directed 
the Board to stay action on all claims for service connection 
that cannot be granted under current law but that potentially may 
be granted based on the planned new presumptions of service 
connection for ischemic heart disease, Parkinson's disease, and B 
cell leukemias based upon exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era.  

Effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add 
hairy cell leukemia and other chronic B-cell leukemias, 
Parkinson's disease, and ischemic heart disease to the list of 
diseases associated with exposure to certain herbicide agents.  
The intended effect of this amendment is to establish presumptive 
service connection for these diseases based on herbicide 
exposure.  Notwithstanding the amendment the Secretary has yet to 
lift the stay on adjudicating claims and appeals affected by this 
rulemaking.  As the claim of entitlement to service connection 
for coronary artery disease may be affected by these new 
presumptions, the Board must stay action on that matter in 
accordance with the Secretary's binding directive.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The April 2009 remand directed that the RO request all pertinent 
records from the Mercy Hospital Medical Center for the periods 
from September 1998 until July 1999, and February 2002 through 
June 2002.  In April 2009, the AMC requested that the Veteran 
complete an authorization for release of records from this 
facility.  In June 2010, the AMC sent the Veteran a letter 
indicating that it did not receive a response to its previous 
letter and that if the Veteran wanted VA to attempt to obtain 
private treatment records from Mercy Hospital, he should return 
the enclosed authorization.  The requested authorization was 
subsequently received at the AMC.  Unfortunately, without taking 
any action to secure the identified records, the AMC forwarded 
the authorization to the Board in July 2010.  As such, additional 
development is needed.  38 C.F.R. § 3.159(c)(1) (2009).  

The April 2009 remand also requested that the RO obtain 
additional VA medical center records.  Following the requested 
development, the RO was to readjudicate the remanded claims.  If 
any claim was denied, a supplemental statement of the case was to 
be issued.  

On review, extensive VA medical center records were associated 
with the claims file following the remand.  The Veteran also 
submitted various VA medical statements.  It does not appear, 
however, that the remanded issues were readjudicated and there is 
no indication that a supplemental statement of the case was 
issued.  Accordingly, a remand is required.  38 C.F.R. §§ 19.31, 
19.37 (2009); Stegall v. West, 11 Vet. App. 268, 271 (1998) (a 
remand by the Board confers on the Veteran, as a matter of law, a 
right to compliance with the remand instructions, and imposes 
upon VA a concomitant duty to ensure compliance with the terms of 
the remand).

Regarding the claim of entitlement to an increased rating for 
PTSD, the Board acknowledges the joint remand's finding that 
additional reasons and bases were needed.  Specifically, to 
further address the possibility of staged ratings and the Global 
Assessment of Functioning scale score of 40 assigned in January 
2003.  Notwithstanding the instructions, the Board finds that 
additional development is needed before it can reconsider the 
issue.  

First, the above referenced medical records are relevant to the 
issue of what evaluation is warranted for PTSD.  The agency of 
original jurisdiction has not considered this evidence and there 
is no indication that the Veteran has waived such consideration.  

Second, the Veteran has also submitted statements arguably 
suggesting an increase in his PTSD symptoms.  A September 2009 
statement from Dr. C.B., a VA staff psychiatrist, indicates that 
the Veteran has long suffered from significant PTSD symptoms from 
Vietnam combat and he felt that the Veteran would be a good 
candidate for inpatient intensive PTSD program.  An October 2009 
statement from Dr. C.B. indicates that due to work related 
stress, the Veteran was complaining of increased symptoms of 
PTSD.  The physician felt it was medically necessary for the 
Veteran to take 2 weeks off work while adjusting to new 
medication as he was feeling acutely overwhelmed.  

The claims file also shows that the Veteran most recently 
underwent a VA PTSD examination in May 2005.  Given the length of 
time since the last examination, as well as the above medical 
statements, the Board finds that additional VA examination is 
warranted.  See 38 C.F.R. § 3.327 (2009); Green v. Derwinski, 1 
Vet. App. 121 (1991).

Review of the claims file also shows that VA outpatient records 
were last printed on April 30, 2009.  While the case is in remand 
status, additional relevant VA records should be obtained.  
38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

1.  Request relevant VA medical records for 
the period since May 2009.  All records 
obtained or responses received should be 
associated with the claims file.  If the 
RO/AMC cannot locate such records, it must 
specifically document the attempts that 
were made to locate them, and explain in 
writing why further attempts to locate or 
obtain any government records would be 
futile.  The RO/AMC must then: (a) notify 
the claimant of the specific records that 
it is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The claimant must then be given an 
opportunity to respond.

2.  Request medical records from Mercy 
Hospital Medical Center identified in the 
June 2010 authorization.  All records 
obtained or responses received should be 
associated with the claims file.  

3.  Thereafter, the Veteran should be 
afforded a VA PTSD examination by a 
psychiatrist.  The claims folder and a copy 
of this REMAND are to be made available for 
the examiner to review.  In accordance with 
the latest AMIE worksheet for rating PTSD, 
the examiner is to provide a detailed 
review of the Veteran's pertinent medical 
history, current complaints, and the nature 
and extent of any disability.  Symptoms 
caused by posttraumatic stress disorder 
must be differentiated from symptoms caused 
by any other diagnosed psychiatric 
disorder.  If the symptoms cannot be 
differentiated that fact must be reported 
and the rationale for that conclusion 
explained.  Indeed, a complete rationale 
for any opinion expressed must be provided.  
The examiner is to append a copy of their 
Curriculum Vitae to the examination report.  

4.  After the development requested has 
been completed, the AMC/RO should review 
the examination report to ensure that it is 
in complete compliance with the directives 
of this REMAND.  If the report is deficient 
in any manner, the AMC/RO must implement 
corrective procedures at once.

5.  The Veteran is to be notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2009).  In the event that the Veteran does 
not report for the aforementioned 
examination, documentation should be 
obtained which shows that notice scheduling 
the examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

6.  Upon completion of the above requested 
development and any additional development 
deemed appropriate, the RO/AMC must 
readjudicate what evaluation is warranted 
for PTSD from November 5, 2001; and the 
issues of entitlement to service connection 
for polyarthritis and chronic obstructive 
pulmonary disease.  If the Secretary of VA 
has, by the time the foregoing development 
has been completed, lifted the stay on 
adjudicating the issue of entitlement to 
service connection for coronary artery 
disease secondary to Agent Orange exposure, 
the RO must readjudicate that claim as 
well.  All applicable laws, regulations, 
and theories of entitlement should be 
considered.  If the benefits sought on 
appeal remain denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


